EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7: replace “6” with  - 1 - 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a system; the claims drawn to a  correspondent method have been allowed in application 15/292520.
With regard to patentability analysis under 35 USC § 101, applying the analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claimed system represents an improvement to a technical field, namely improvement in analysis of images produced by Cryo-electron microscope particle imaging by providing ability to model a 3D protein structure from 2D particle images without any prior knowledge or initial model of the structure. Further, the method steps executed by the system are necessarily rooted in computer technology because simultaneously considering and weighing the signals in all of 2D images, and computationally accumulating those signals into the 3D Fourier spectrum of a target made of a 3D arrangement of Fourier coefficients is not something that can be observed, inspected, or manipulated by the human mind, and which therefore necessitates computer technology.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb